 



Exhibit 10.2
GUARANTEE AND COLLATERAL AGREEMENT
dated and effective as of
April 2, 2007

among
CELANESE HOLDINGS LLC,
CELANESE US HOLDINGS LLC,
CELANESE AMERICAS CORPORATION,
THE OTHER GUARANTOR SUBSIDIARIES
and
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I.        
 
           
 
  Definitions        
 
           
SECTION 1.01.
  Credit Agreement     1  
SECTION 1.02.
  Other Defined Terms     1  
 
           
 
  ARTICLE II.        
 
           
 
  Guarantee        
 
           
SECTION 2.01.
  Guarantee     5  
SECTION 2.02.
  Guarantee of Payment     5  
SECTION 2.03.
  No Limitations, etc.     6  
SECTION 2.04.
  Reinstatement     8  
SECTION 2.05.
  Agreement to Pay; Subrogation     8  
SECTION 2.06.
  Information     8  
SECTION 2.07.
  Maximum Liability     8  
 
           
 
  ARTICLE III.        
 
           
 
  Pledge of Securities        
 
           
SECTION 3.01.
  Pledge     9  
SECTION 3.02.
  Delivery of the Pledged Collateral     10  
SECTION 3.03.
  Representations, Warranties and Covenants     10  
SECTION 3.04.
  [Reserved]     12  
SECTION 3.05.
  Registration in Nominee Name; Denominations     12  
SECTION 3.06.
  Voting Rights; Dividends and Interest, etc.     12  
 
           
 
  ARTICLE IV.        
 
           
 
  Security Interests in Personal Property        
 
           
SECTION 4.01.
  Security Interest     14  
SECTION 4.02.
  Representations and Warranties     16  
SECTION 4.03.
  Covenants     17  
SECTION 4.04.
  Other Actions     20  
SECTION 4.05.
  Covenants Regarding Patent, Trademark and Copyright Collateral     21  

-i-



--------------------------------------------------------------------------------



 



                      Page  
 
  ARTICLE V.        
 
           
 
  Remedies        
 
           
SECTION 5.01.
  Remedies Upon Default     22  
SECTION 5.02.
  Application of Proceeds     24  
SECTION 5.03.
  Grant of License to Use Intellectual Property     24  
SECTION 5.04.
  Securities Act, etc.     25  
SECTION 5.05.
  Registration, etc.     25  
 
           
 
  ARTICLE VI.        
 
           
 
  Indemnity, Subrogation and Subordination        
 
           
SECTION 6.01.
  Indemnity and Subrogation     26  
SECTION 6.02.
  Contribution and Subrogation     26  
SECTION 6.03.
  Subordination     27  
 
           
 
  ARTICLE VII.        
 
           
 
  Miscellaneous        
 
           
SECTION 7.01.
  Notices     27  
SECTION 7.02.
  Security Interest Absolute     27  
SECTION 7.03.
  [Reserved]     27  
SECTION 7.04.
  Binding Effect; Several Agreement     27  
SECTION 7.05.
  Successors and Assigns     28  
SECTION 7.06.
  Collateral Agent's Fees and Expenses; Indemnification     28  
SECTION 7.07.
  Collateral Agent Appointed Attorney-in-Fact     29  
SECTION 7.08.
  GOVERNING LAW     29  
SECTION 7.09.
  Waivers; Amendment     29  
SECTION 7.10.
  WAIVER OF JURY TRIAL     30  
SECTION 7.11.
  Severability     30  
SECTION 7.12.
  Counterparts     30  
SECTION 7.13.
  Headings     31  
SECTION 7.14.
  Jurisdiction; Consent to Service of Process     31  
SECTION 7.15.
  Termination or Release     31  
SECTION 7.16.
  Additional Parties     32  
SECTION 7.17.
  Right of Set-off     32  
 
           
Schedules
           
 
           
Schedule I
  Subsidiary Parties        
Schedule II
  Capital Stock; Debt Securities        
Schedule III
  Intellectual Property        

-ii-



--------------------------------------------------------------------------------



 



     
Exhibits
   
 
   
Exhibit I
  Form of Supplement
Exhibit II
  Form of Perfection Certificate

-ii-



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of April 2,
2007 (this “Agreement”), among CELANESE HOLDINGS LLC (the “Holdings”), CELANESE
US HOLDINGS LLC (the “Company”), CELANESE AMERICAS CORPORATION (“CAC”), each
GUARANTOR SUBSIDIARY party hereto and DEUTSCHE BANK AG, NEW YORK BRANCH, as
Collateral Agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).
          Reference is made to the Credit Agreement dated as of April 2, 2007
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Company, CAC, certain other
subsidiaries of the Company from time to time party thereto as a borrower, the
LENDERS party thereto from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”), as administrative agent (in such capacity, the “Administrative
Agent”), and as Collateral Agent, MERRILL LYNCH CAPITAL CORPORATION (“MLCC”), as
syndication agent (in such capacity, the “Syndication Agent”), BANK OF AMERICA,
N.A., as documentation agent (in such capacity, the “Documentation Agent”), and
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Deposit Bank (in such capacity, the
“Deposit Bank”).
          The obligations of the Lenders to extend and to maintain credit
pursuant to the Credit Agreement are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings, the Company, CAC and the
Guarantor Subsidiaries will derive substantial benefits from such extensions of
credit and are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit. Accordingly, the parties hereto agree as
follows:
ARTICLE I.
Definitions
          SECTION 1.01. Credit Agreement.
          (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned thereto in the Credit Agreement.
All terms defined in the New York UCC (as defined herein) and not defined in
this Agreement have the meanings specified therein.
          (b) The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any person who is or who may become obligated
to any Guarantor under, with respect to or on account of an Account.
          “Article 9 Collateral” has the meaning assigned such term in
Section 4.01.
          “Claiming Guarantor” has the meaning assigned such term in
Section 6.02.





--------------------------------------------------------------------------------



 



          “Collateral” means Article 9 Collateral and Pledged Collateral.
          “Contributing Guarantor” has the meaning assigned such term in
Section 6.02.
          “Control Agreement” means a securities account control agreement or
commodity account control agreement, as applicable, in form and substance
reasonably satisfactory to the Collateral Agent.
          “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Guarantor or that any Guarantor otherwise has the right
to license, or granting any right to any Guarantor under any Copyright now or
hereafter owned by any third party, and all rights of any Guarantor under any
such agreement.
          “Copyrights” means all of the following now owned or hereafter
acquired by any Guarantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise; and (b) all registrations and applications
for registration of any such Copyright in the United States or any other
country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Equity Interests” has the meaning provided in the Credit Agreement
but excluding any interest otherwise included in such definition that is not a
“security” or “financial asset” under Article VIII of the New York UCC.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 5.04.
          “General Intangibles” means all “General Intangibles” as defined in
the New York UCC, including all choses in action and causes of action and all
other intangible personal property of any Guarantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Guarantor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Guarantor to secure payment by an Account Debtor of any of the Accounts.
          “Guaranteed Obligations” means, as to each Guarantor, all of the
Obligations not owed directly by it.
          “Guaranteed Party” means, with respect to all Guaranteed Obligations,
the Collateral Agent, the Administrative Agent and/or the Lenders to which such
Guaranteed Obligations are owed.

-2-



--------------------------------------------------------------------------------



 



          “Guarantor” means, so long as such Person is a party hereto, each of
Holdings, the Company, CAC and each Subsidiary Party.
          “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Guarantor,
including inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses,
Copyright Licenses, Trademark Licenses, trade secrets, domain names,
confidential or proprietary technical and business information, know how or show
how and all related documentation.
          “Investment Property” has the meaning assigned such term in the New
York UCC.
          “Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Loan Document Obligations” means (a) the due and punctual payment by
each Borrower of (i) the unpaid principal of and interest on the Loans made to
such Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment (if any)
required to be made by each Borrower under the Credit Agreement in respect of
any Letter of Credit issued for its account, when and as due, including payments
in respect of reimbursement of disbursements and interest thereon and (iii) all
other monetary obligations of each Borrower under the Credit Agreement and each
of the other Loan Documents, including obligations to pay fees, expense and
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise, including in the case of
clauses (i), (ii) and (iii), interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding and (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents (other than this
Agreement), including to provide cash collateral.
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Noticed Event of Default” means any Event of Default as to which the
Administrative Agent has given Holdings written notice that (i) such Event of
Default constitutes a Noticed Event of Default and (ii) to the extent such
notice may be given without violation of applicable law, the Collateral Agent
intends, as a result of such Event of Default (alone or among others), to
exercise its rights hereunder, provided that an Event of Default under
Section 7.01(h) or (i) of the Credit Agreement shall in any event constitute a
Noticed Event of Default.
          “Obligations” means (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all the obligations of each Guarantor under
and pursuant to this Agreement, (c) the due and punctual payment and performance
of all obligations of each Guarantor under each Swap Agreement that (i) is in
effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (ii) is entered into after the
Effective Date with any counterparty that is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into, and (d) the due and
punctual payment and performance of all

-3-



--------------------------------------------------------------------------------



 



obligations of each Guarantor in respect of overdrafts and related liabilities
owed to a Lender or any of its Affiliates and arising from cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements).
          “Patent License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
covered by a Patent, now or hereafter owned by any Guarantor or that any
Guarantor otherwise has the right to license or granting to any Guarantor any
right to make, use or sell any invention covered by a Patent, now or hereafter
owned by any third party.
          “Patents” means all of the following now owned or hereafter acquired
by any Guarantor: (a) all letters patent of the United States or the equivalent
thereof in any other country, and all applications for letters patent of the
United States or the equivalent thereof in any other country, including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.
          “Perfection Certificate” means a certificate substantially in the form
of Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings,
the Company, CAC and each Guarantor Subsidiary (determined as of the Effective
Date).
          “Pledged Collateral” has the meaning assigned to such term in
Section 3.01.
          “Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.
          “Pledged Securities” means any promissory notes, stock certificates or
other certificated securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
          “Pledged Stock” has the meaning assigned to such term in Section 3.01.
          “Secured Parties” means with respect to all Obligations, as
appropriate, (i) the Lenders, (ii) the Administrative Agent and the Collateral
Agent, (iii) each Issuing Bank, (iv) each counterparty to any Swap Agreement
entered into with a Guarantor the obligations under which constitute
Obligations, (v) each Lender or Affiliate owed obligations which constitute
Obligations under clause (d) of the definition thereof, (vi) the beneficiaries
of each indemnification obligation undertaken by any Guarantor under any Loan
Document or existing as of the date of this Agreement and (vii) the successors
and permitted assigns of each of the foregoing.
          “Security Interest” has the meaning assigned to such term in
Section 4.01.
          “Specified Borrower” has the meaning assigned to such term in
Section 6.01.

-4-



--------------------------------------------------------------------------------



 



          “Subsidiary Party” means, so long as a party hereto, each Guarantor
Subsidiary in existence on the Effective Date and each other subsidiary required
to become party hereto pursuant to Section 7.16.
          “Subsidiary Revolving Borrowers” has the meaning assigned such term in
the preliminary statement of this Agreement.
          “Supplement” shall mean an instrument in the form of Exhibit I hereto.
          “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Guarantor or that any Guarantor otherwise has the right
to license, or granting to any Guarantor any right to use any Trademark now or
hereafter owned by any third party.
          “Trademarks” means all of the following now owned or hereafter
acquired by any Guarantor: (a) all trademarks, service marks, corporate names,
company names, business names, fictitious business names, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration applications filed in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all renewals thereof,
including those listed on Schedule III and (b) all goodwill associated therewith
or symbolized thereby.
ARTICLE II.
Guarantee
          SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of its
Guaranteed Obligations. Each Guarantor further agrees that its Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any of its Guaranteed Obligations.
Each Guarantor waives presentment to, demand of payment from and protest to any
Person of any of its Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.
          SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of its Guaranteed Obligations or to any balance of any Deposit Account or credit
on the books of the Collateral Agent or any other Secured Party in favor of any
Person.

-5-



--------------------------------------------------------------------------------



 



          SECTION 2.03 No Limitations, etc.
          (a) Except for termination of a Guarantor’s obligations hereunder as
expressly provided for in Section 7.15, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of its Guaranteed Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected
by:
     (i) the failure of the Administrative Agent, the Collateral Agent or any
other Person to assert any claim or demand or to exercise or enforce any right
or remedy under the provisions of any Loan Document or otherwise;
     (ii) any rescission, waiver, amendment or modification of, or any release
from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
     (iii) any default, failure or delay, willful or otherwise, in the
performance of the Obligations;
     (iv) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations),
     (v) any illegality, lack of validity or enforceability of any Obligation,
     (vi) any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any Obligation,
     (vii) the existence of any claim, set-off or other rights that the
Guarantor may have at any time against any Loan Party, the Collateral Agent, or
any other corporation or Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,
     (viii) any law, regulation, decree or order of any jurisdiction, or any
other event, affecting any term of any of its Guaranteed Obligations or the
Collateral Agent’s rights with respect thereto, including, without limitation:
          (A) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of a foreign
currency for Dollars or such other currency in which its Guaranteed Obligations
are due, or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars

-6-



--------------------------------------------------------------------------------



 



or any such other currency in any legal exchange market in such jurisdiction in
accordance with normal commercial practice; or
          (B) a declaration of banking moratorium or any suspension of payments
by banks in such jurisdiction or the imposition by such jurisdiction or any
governmental authority thereof of any moratorium on, the required rescheduling
or restructuring of, or required approval of payments on, any indebtedness in
such jurisdiction; or
          (C) any expropriation, confiscation, nationalization or requisition by
such country or any governmental authority that directly or indirectly deprives
any Borrower of any assets or their use, or of the ability to operate its
business or a material part thereof; or
          (D) any war (whether or not declared), insurrection, revolution,
hostile act, civil strife or similar events occurring in such jurisdiction which
has the same effect as the events described in clause (A), (B) or (C) above (in
each of the cases contemplated in clauses (A) through (D) above, to the extent
occurring or existing on or at any time after the date of this Agreement), and
     (ix) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, any Loan Party or the Guarantor or any other guarantor
or surety.
Each Guarantor expressly authorizes the respective Guaranteed Parties to take
and hold security for the payment and performance of its Guaranteed Obligations,
to exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of its
Guaranteed Obligations, all without affecting the obligations of such Guarantor
hereunder.
          Without limiting the generality of the foregoing, with respect to any
of its Guaranteed Obligations that, in accordance with the express terms of any
agreement pursuant to which such Guaranteed Obligations were created, were
denominated in Dollars or any currency other than the currency of the
jurisdiction where a Borrower is principally located, each Guarantor guarantees
that it shall pay the Collateral Agent strictly in accordance with the express
terms of such agreement, including in the amounts and in the currency expressly
agreed to thereunder, irrespective of and without giving effect to any laws of
the jurisdiction where a Borrower is principally located in effect from time to
time, or any order, decree or regulation in the jurisdiction where a Borrower is
principally located.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any Borrower or any
other Loan Party or the unenforceability of its Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Borrower or any other Loan Party, other than the indefeasible payment in
full in cash of all its Guaranteed Obligations. The Collateral Agent and

-7-



--------------------------------------------------------------------------------



 



the other Guaranteed Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any Borrower or
any other Loan Party or exercise any other right or remedy available to them
against any Borrower or any other Loan Party, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent its
Guaranteed Obligations have been fully and indefeasibly paid in full in cash. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Loan Party, as the case may be, or any security.
          SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of its Guaranteed
Obligations is rescinded or must otherwise be restored by the Administrative
Agent or any other Guaranteed Party upon the bankruptcy or reorganization of any
Borrower, any other Loan Party or otherwise.
          SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Guaranteed Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of any Borrower or any other Loan Party to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Collateral Agent for distribution to the applicable Guaranteed Parties in cash
the amount of such unpaid Guaranteed Obligation. Upon payment by any Guarantor
of any sums to the Collateral Agent as provided above, all rights of such
Guarantor against such Borrower, or other Loan Party or any other Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article VI.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the financial condition and assets of
each Borrower and each other Loan Party, and of all other circumstances bearing
upon the risk of nonpayment of its Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that none of the Collateral Agent or the other Guaranteed Parties will
have any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
          SECTION 2.07. Maximum Liability. Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 6.02).

-8-



--------------------------------------------------------------------------------



 



ARTICLE III.
Pledge of Securities
          SECTION 3.01. Pledge. As security for the payment or performance, as
the case may be, in full of its Obligations, each Guarantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in all
of such Guarantor’s right, title and interest in, to and under (a) the Equity
Interests directly owned by it on the Effective Date (which shall be listed on
Schedule II) and any other Equity Interests obtained in the future by such
Guarantor and any certificates representing all such Equity Interests (all such
Equity Interests and certificates referred to collectively as the “Pledged
Stock”); provided that the Pledged Stock shall not include (i) more than 65% of
the issued and outstanding voting Equity Interests of any Foreign Subsidiary,
(ii) to the extent applicable law requires that a Subsidiary of such Guarantor
issue directors’ qualifying shares, such shares or nominee or other similar
shares, (iii) any Equity Interests with respect to which the Collateral and
Guarantee Requirement or the other paragraphs of Section 5.10 of the Credit
Agreement need not be satisfied by reason of Section 5.10(g) of the Credit
Agreement, (iv) any Equity Interests of a Subsidiary to the extent that, as of
the Effective Date, and for so long as, such a pledge of such Equity Interests
would violate a contractual obligation binding on such Equity Interests, (v) any
Equity Interests of a Subsidiary of a Guarantor acquired after the Effective
Date if, and to the extent that, and for so long as, (A) a pledge of such Equity
Interests would violate applicable law or any contractual obligation binding
upon such Subsidiary and (B) such law or obligation existed at the time of the
acquisition thereof and was not created or made binding upon such Subsidiary in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary), provided that such
each Guarantor shall use its commercially reasonable efforts to avoid any such
restrictions classified in this clause (v) or (vi) any Equity Interests of a
Person that is not directly or indirectly a Subsidiary; (b)(i) the debt
securities listed opposite the name of such Guarantor on Schedule II, (ii) to
the extent required by Section 3.02(b), any debt securities in the future issued
to, or acquired by, such Guarantor and (iii) the promissory notes and any other
instruments, if any, evidencing such debt owed to any Guarantor (the “Pledged
Debt Securities”); (c) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to
Section 3.06, all rights and privileges of such Guarantor with respect to the
securities and other property referred to in clauses (a), (b) and (c) above; and
(e) all proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

-9-



--------------------------------------------------------------------------------



 



SECTION 3.02. Delivery of the Pledged Collateral
          (a) Each Guarantor hereby represents that all Pledged Securities owned
by such Guarantor on the Effective Date have been delivered to the Collateral
Agent. Each Guarantor agrees promptly, upon its first becoming a Guarantor
hereunder or thereafter to the extent first acquiring same, to deliver or cause
to be delivered to the Collateral Agent, for the benefit of the Secured Parties,
any and all Pledged Securities to the extent such Pledged Securities, in the
case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 3.02.
          (b) Each Guarantor will cause any Indebtedness for borrowed money
having an aggregate principal amount that has a Dollar Equivalent in excess of
$10,000,000 (other than intercompany current liabilities incurred in the
ordinary course) owed to such Guarantor by Holdings or any Subsidiary to be
evidenced by a promissory note or other instrument that is pledged and delivered
to the Collateral Agent, together with note powers or other instruments of
transfer with respect thereto endorsed in blank, for the benefit of the Secured
Parties, pursuant to the terms hereof. To the extent any such promissory note is
a demand note, each Guarantor party thereto agrees, if requested by the
Collateral Agent, to immediately demand payment thereunder upon an Event of
Default specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit
Agreement.
          (c) Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (ii) all other property
composing part of the Pledged Collateral delivered pursuant to the terms of this
Agreement shall be accompanied to the extent necessary to perfect the security
interest in or allow realization on the Pledged Collateral by proper instruments
of assignment duly executed by the applicable Guarantor and such other
instruments or documents (including issuer acknowledgments in respect of
uncertificated securities) as the Collateral Agent may reasonably request. Each
delivery (or subsequent confirmation by a successor of the prior delivery) of
Pledged Securities hereunder shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule II and made a
part of Schedule II; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.
          SECTION 3.03. Representations, Warranties and Covenants. The
Guarantors, jointly and severally, represent, warrant and covenant to and with
the Collateral Agent, for the benefit of the Secured Parties, that:
     (a) Schedule II as of the Effective Date correctly sets forth the
percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and includes
all Equity Interests, debt securities and promissory notes or instruments
evidencing Indebtedness required to be pledged hereunder in order to satisfy the
Collateral and Guarantee Requirement;

-10-



--------------------------------------------------------------------------------



 



     (b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Guarantor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities (solely with respect to Pledged
Debt Securities issued by a person that is not a Subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Guarantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing;
     (c) except for the security interests granted hereunder, each Guarantor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Guarantor,
(ii) holds the same free and clear of all Liens, other than Liens permitted
under Section 6.02 of the Credit Agreement, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction permitted by the Credit Agreement and other than Liens permitted
under Section 6.02 of the Credit Agreement and (iv) subject to the rights of
such Guarantor under the Loan Documents to dispose of Pledged Collateral, will
defend its title or interest hereto or therein against any and all Liens (other
than Liens permitted under Section 6.02 of the Credit Agreement), however
arising, of all persons;
     (d) except for restrictions and limitations imposed by the Loan Documents
or securities laws generally or otherwise permitted to exist pursuant to the
terms of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that
might, in any material respect, prohibit, impair, delay or adversely affect the
pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;
     (e) each Guarantor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
     (f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
     (g) by virtue of the execution and delivery by the Guarantors of this
Agreement, when any Pledged Securities that constitute certificated securities
or instruments are delivered to the Collateral Agent, for the benefit of the
Secured Parties, in accordance with this Agreement, the Collateral Agent will
obtain, for the benefit of the Secured Parties,

-11-



--------------------------------------------------------------------------------



 



a legal, valid and perfected first priority lien upon and security interest in
such Pledged Securities as security for the payment and performance of the
Obligations under applicable laws in the United States;
     (h) each Guarantor does not own on the Effective Date, any security
constituting an equity interest in any Person to the extent such security
constitutes an uncertificated security and will not acquire any such
uncertificated security thereafter except in each case to the extent it has
complied with the provisions of the third sentence of Section 4.04(c), to the
extent applicable thereto; and
     (i) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein under applicable laws in the
United States.
          SECTION 3.04. [Reserved].
          SECTION 3.05. Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in the name of the
applicable Guarantor, endorsed or assigned in blank or in favor of the
Collateral Agent or, if a Noticed Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Guarantor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Guarantor.
          SECTION 3.06. Voting Rights; Dividends and Interest, etc.
          (a) Unless and until a Noticed Event of Default shall have occurred
and be continuing:
     (i) Each Guarantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities, the rights and remedies of any of the Collateral Agent or the other
Secured Parties under this Agreement, the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.
     (ii) The Collateral Agent shall promptly execute and deliver to each
Guarantor, or cause to be executed and delivered to such Guarantor, all such
proxies, powers of attorney and other instruments as such Guarantor may
reasonably request for the purpose of enabling such Guarantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.

-12-



--------------------------------------------------------------------------------



 



     (iii) Each Guarantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that
(x) such dividends, interest, principal and other distributions are permitted
by, and otherwise paid or distributed in accordance with, the terms and
conditions of the Credit Agreement, the other Loan Documents and applicable laws
and (y) such payment on distribution is not payable directly to the Collateral
Agent pursuant to the terms of the applicable Pledged Securities; provided that
any noncash dividends, interest, principal or other distributions that
constitute Pledged Securities (whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise) shall be and become part of the Pledged Collateral, and, if received
by any Guarantor, shall not be commingled by such Guarantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent, for the benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the benefit of the Secured Parties, in the same form as so received (accompanied
by stock powers duly executed in blank or other appropriate instruments of
transfer satisfactory to the Collateral Agent).
          (b) Upon the occurrence and during the continuance of a Noticed Event
of Default, all rights of any Guarantor to dividends, interest, principal or
other distributions that such Guarantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the
Collateral Agent which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any
Guarantor contrary to the provisions of this Section 3.06 shall not be
commingled by such Guarantor with any of its other funds or property but shall
be held separate and apart therefrom, shall be held in trust for the benefit of
the Collateral Agent, for the benefit of the Secured Parties, and shall be
forthwith delivered to the Collateral Agent, for the benefit of the Secured
Parties, in the same form as so received (accompanied by stock powers duly
executed in blank or other appropriate instruments of transfer reasonably
satisfactory to the Collateral Agent). Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived and the Term Borrower has
delivered to the Collateral Agent a certificate to that effect, the Collateral
Agent shall promptly repay to each Guarantor (without interest) all dividends,
interest, principal or other distributions that such Guarantor would otherwise
have been permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.
          (c) Upon the occurrence and during the continuance of a Noticed Event
of Default, all rights of any Guarantor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 3.06, shall cease, and all such rights shall

-13-



--------------------------------------------------------------------------------



 



thereupon become vested in the Collateral Agent, for the benefit of the Secured
Parties, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Guarantors to exercise such rights. After all Noticed Events of
Default have been cured or waived and the Term Borrower has delivered to the
Collateral Agent a certificate to that effect, each Guarantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Guarantor would otherwise have been entitled to exercise pursuant to the terms
of paragraph (a)(i) above.
ARTICLE IV.
Security Interests in Personal Property
          SECTION 4.01. Security Interest.
          (a) As security for the payment or performance, as the case may be, in
full of the Obligations, each Guarantor hereby assigns and pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Guarantor or in which such Guarantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all cash and Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all General Intangibles;
     (vii) all Goods;
     (viii) all Instruments;
     (ix) all Inventory;
     (x) all Investment Property;
     (xi) all Letter-of-Credit Rights;
     (xii) all Commercial Tort Claims listed on Schedule 4.01 hereto;

-14-



--------------------------------------------------------------------------------



 



     (xiii) all books and records pertaining to the Article 9 Collateral; and
     (xiv) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, (b) any assets (including Equity Interests)
with respect to which the Collateral and Guarantee Requirement or the other
paragraphs of Section 5.10 of the Credit Agreement need not be satisfied by
reason of Section 5.10(g) of the Credit Agreement, (c) any assets to the extent
that, as of the Effective Date, and for so long as, such grant of a security
interest would violate a contractual obligation or applicable law binding on
such asset, (d) any property of any Person acquired by a Guarantor after the
Effective Date pursuant to Section 6.04(l) of the Credit Agreement, if, and to
the extent that, and for so long as, (A) such grant of a security interest would
violate applicable law or any contractual obligation binding upon such property
and (B) such law or obligation existed at the time of the acquisition thereof
and was not created or made binding upon such property in contemplation of or in
connection with the acquisition of such Subsidiary (provided that the foregoing
clause (B) shall not apply in the case of a joint venture, including a joint
venture that is a Subsidiary) provided that each Guarantor shall use its
commercially reasonable efforts to avoid any such restriction described in this
clause (d), or (e) any Letter of Credit Rights to the extent any Guarantor is
required by applicable law to apply the proceeds of a drawing of such Letter of
Credit for a specified purpose.
          (b) Each Guarantor hereby irrevocably authorizes the Collateral Agent
at any time and from time to time to file in any relevant jurisdiction any
initial financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Guarantor is an organization, the type of
organization and any organizational identification number issued to such
Guarantor, (ii) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates and (iii) a description of collateral that describes such property in
any other manner as the Collateral Agent may reasonably determine is necessary
or advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property” or words of similar effect. Each Guarantor agrees
to provide such information to the Collateral Agent promptly upon request.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Guarantor, without the signature of any Guarantor, and naming any Guarantor or
the Guarantors as debtors and the Collateral Agent as secured party.

-15-



--------------------------------------------------------------------------------



 



          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Guarantor with respect to or
arising out of the Article 9 Collateral.
          SECTION 4.02. Representations and Warranties. The Guarantors jointly
and severally represent and warrant to the Collateral Agent and the Secured
Parties that:
          (a) Each Guarantor has good and valid rights in and title to all
material Article 9 Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other person
other than any consent or approval that has been obtained and is in full force
and effect.
          (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Guarantor, is correct and complete, in all material respects, as of the
Effective Date. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Schedule 7 to the Perfection Certificate
(or specified by notice from the Company to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.10 of the Credit Agreement), and constitute all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States issued Patents and applications, United States registered
Trademarks and applications and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Guarantor represents and warrants
that a fully executed agreement in the form hereof (or a short form hereof which
form shall be reasonably acceptable to the Collateral Agent) containing a
description of all Article 9 Collateral consisting of United States issued
Patents (and Patents for which United States applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Collateral Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and

-16-



--------------------------------------------------------------------------------



 



the regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral consisting of the
foregoing in which a security interest may be perfected by recording with the
United States Patent and Trademark Office and the United States Copyright
Office.
     (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the New
York UCC or other applicable law in such jurisdictions and (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of this Agreement with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement or arising by operation of law.
     (d) The Article 9 Collateral is owned by the Guarantors free and clear of
any Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or arising by operation of law. None of the Guarantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Guarantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any
Guarantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
     (e) None of the Guarantors holds any Commercial Tort Claim individually in
excess of $1,000,000 as of the Effective Date except as indicated on the
Perfection Certificate.
     (f) All Accounts have been originated by the Guarantors and all Inventory
has been acquired by the Guarantors in the ordinary course of business.
          SECTION 4.03. Covenants.
          (a) Each Guarantor agrees promptly (and in any event within 30 days of
such change) to notify the Collateral Agent in writing of any change (i) in its
legal name, (ii) in its type of organization or corporate form, (iii) in its
Federal Taxpayer Identification Number or

-17-



--------------------------------------------------------------------------------



 



organizational identification number or (iv) in its jurisdiction of
organization. Each Guarantor agrees promptly to provide the Collateral Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Guarantor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made, or are made within any required timeframe prescribed
by applicable law, under the applicable Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the benefit of the
Secured Parties. Each Guarantor agrees promptly to notify the Collateral Agent
if any material portion of the Article 9 Collateral owned or held by such
Guarantor is damaged or destroyed.
          (b) Subject to the rights of such Guarantor under the Loan Documents
to dispose of Collateral, each Guarantor shall, at its own expense, take any and
all actions necessary to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien not expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
          (c) Each Guarantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $10,000,000 is or
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged and delivered to the Collateral
Agent, for the benefit of the Secured Parties, accompanied by executed
instruments of transfer reasonably satisfactory to the Collateral Agent.
          (d) After the occurrence of an Event of Default and during the
continuance thereof, the Collateral Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person (following notice to the Term Borrower of its intention to do
so), by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
          (e) At its option at any time which an Event of Default exists, the
Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not permitted pursuant to Section 6.02 of the
Credit Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Guarantor fails to do so as required by
the Credit Agreement or this Agreement, and each Guarantor jointly and severally
agrees to reimburse the Collateral

-18-



--------------------------------------------------------------------------------



 



Agent on demand for any reasonable payment made or any reasonable expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this Section 4.03(e) shall be interpreted as
excusing any Guarantor from the performance of, or imposing any obligation on
the Collateral Agent or any Secured Party to cure or perform, any covenants or
other promises of any Guarantor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.
          (f) Each Guarantor (rather than the Collateral Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Guarantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.
          (g) None of the Guarantors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral or shall grant
any other Lien in respect of the Article 9 Collateral, except as permitted by
the Credit Agreement. None of the Guarantors shall make or permit to be made any
transfer of the Article 9 Collateral and each Guarantor shall remain at all
times in possession of the Article 9 Collateral owned by it, except as permitted
by the Credit Agreement.
          (h) None of the Guarantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business (it being agreed that nothing
in this clause (h) shall prohibit sales of receivables permitted by
Section 6.05(g) of the Credit Agreement).
          (i) Each Guarantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Guarantor’s true and lawful agent (and attorney in
fact) for the purpose, during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Guarantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Guarantor at any time or times while an Event of Default
exists fails to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the
Guarantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent reasonably deems advisable.
All sums disbursed by the Collateral Agent in connection with this
Section 4.03(i), including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Guarantors
to the Collateral Agent and shall be additional Obligations secured hereby.

-19-



--------------------------------------------------------------------------------



 



          SECTION 4.04. Other Actions. In order to further ensure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, for the benefit of the Secured Parties, the Collateral Agent’s
security interest in the Article 9 Collateral, each Guarantor agrees, in each
case at such Guarantor’s own expense, to take the following actions with,
respect to the following Article 9 Collateral:
     (a) Instruments and Tangible Chattel Paper. If any Guarantor shall at any
time hold or acquire any Instruments or Tangible Chattel Paper evidencing an
amount in excess of $10,000,000, such Guarantor shall forthwith endorse, assign
and deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.
     (b) Cash Accounts. No Guarantor shall grant Control of any Deposit Account
to any Person other than the Collateral Agent.
     (c) Investment Property. Except to the extent otherwise provided in
Article III, if any Guarantor shall at any time hold or acquire any Certificated
Security, such Guarantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify. If any security now or hereafter acquired by any Guarantor is
uncertificated and is issued to such Guarantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s reasonable request while an Event of
Default exists, such Guarantor shall promptly notify the Collateral Agent of
such uncertificated securities and pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
security, without further consent of any Guarantor or such nominee, or
(ii) cause the issuer to register the Collateral Agent as the registered owner
of such security. If any security or other Investment Property, whether
certificated or uncertificated, representing an Equity Interest in a third party
and having a fair market value in excess of $10,000,000 now or hereafter
acquired by any Guarantor is held by such Guarantor or its nominee through a
securities intermediary or commodity intermediary, such Guarantor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to a Control Agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (A) cause such securities
intermediary or commodity intermediary, as applicable, to agree, in the case of
a securities intermediary, to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Guarantor or such nominee, or (B) in
the case of Financial Assets or other Investment Property held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such Investment Property, for the benefit of
the Secured Parties, with such Guarantor being permitted, only with the consent
of the Collateral Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property. The Collateral Agent agrees with each of the
Guarantors that the Collateral

-20-



--------------------------------------------------------------------------------



 



Agent shall not give any such entitlement orders or instructions or directions
to any such issuer, securities intermediary or commodity intermediary, and shall
not withhold its consent to the exercise of any withdrawal or dealing rights by
any Guarantor, unless an Event of Default has occurred and is continuing or,
after giving effect to any such withdrawal or dealing rights, would occur. The
provisions of this paragraph (c) shall not apply to any Financial Assets
credited to a securities account for which the Collateral Agent is the
securities intermediary.
     (d) Commercial Tort Claims. If any Guarantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$10,000,000, such Guarantor shall promptly notify the Collateral Agent thereof
in a writing signed by such Guarantor, including a summary description of such
claim, and grant to the Collateral Agent in writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Collateral
Agent.
          SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral.
          (a) Each Guarantor agrees that it will not knowingly do any act or
omit to do any act (and will exercise commercially reasonable efforts to prevent
its licensees from knowingly doing any act or knowingly omitting to do any act)
whereby any Patent that is material to the normal conduct of such Guarantor’s
business may become prematurely invalidated or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary and sufficient to
establish and preserve its rights under applicable patent laws.
          (b) Each Guarantor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each owned Trademark
necessary to the normal conduct of such Guarantor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non use, (ii) maintain the quality of products and services offered under
such Trademark on all material respects, (iii) display such Trademark with
notice of federal or foreign registration or claim of trademark or service mark
as required under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third party rights.
          (c) Each Guarantor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each work covered by
a material Copyright necessary to the normal conduct of such Guarantor’s
business that it publishes, displays and distributes, use copyright notice as
required under applicable copyright laws.
          (d) Each Guarantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the normal conduct of
such Guarantor’s business may imminently become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development,
(excluding office actions and similar determinations or developments in the
United States Patent and Trademark Office, United States Copyright Office, any

-21-



--------------------------------------------------------------------------------



 



court or any similar office of any country), regarding such Guarantor’s
ownership of any such material Patent, Trademark or Copyright or its right to
register or to maintain the same.
          (e) Each Guarantor, either itself or through any agent, employee,
licensee or designee, shall (i) inform the Collateral Agent on a semi-annual
basis of each application by itself, or through any agent, employee, licensee or
designee, for any Patent with the United States Patent and Trademark Office and
each registration of any Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country filed during the preceding six-month
period, and (ii) upon the reasonable request of the Collateral Agent, execute
and deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright.
          (f) Each Guarantor shall exercise its reasonable business judgment in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any comparable office or agency in any other country
with respect to maintaining and pursuing each material application relating to
any Patent, Trademark and/or Copyright (and obtaining the relevant grant or
registration) material to the normal conduct of such Guarantor’s business and to
maintain (i) each issued Patent and (ii) the registrations of each Trademark and
each Copyright, in each case that is material to the normal conduct of such
Guarantor’s business, including, when applicable and necessary in such
Guarantor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Guarantor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.
ARTICLE V.
Remedies
          SECTION 5.01. Remedies Upon Default. Upon the occurrence and during
the continuance of a Noticed Event of Default, each Guarantor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Guarantors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then existing licensing
arrangements to the extent that waivers thereunder cannot be obtained) and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Guarantor agrees that the
Collateral Agent shall have the right, subject to the mandatory

-22-



--------------------------------------------------------------------------------



 



requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01 the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Guarantor, and
each Guarantor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Guarantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
          The Collateral Agent shall give the applicable Guarantors 10 Business
Days’ written notice (which each Guarantor agrees is reasonable notice within
the meaning of Section 9 612 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Guarantor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Guarantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Guarantor shall be entitled to
the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall

-23-



--------------------------------------------------------------------------------



 



have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver. Any sale pursuant to the provisions of this Section 5.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
          SECTION 5.02. Application of Proceeds. The Collateral Agent shall
promptly apply the proceeds, moneys or balances of any collection or sale of
Collateral, as well as any Collateral consisting of cash, as follows:
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent and the Collateral Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Obligations, including all court costs and the fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent and the Collateral Agent hereunder or under any other Loan
Document on behalf of any Guarantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;
     SECOND, to the ratable payment of the Obligations, and
     THIRD, once all Obligations have been paid in full, to the Guarantors,
their successors or assigns, or as a court of competent jurisdiction may
otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
          SECTION 5.03. Grant of License to Use Intellectual Property. Solely
for the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Guarantor hereby grants to
(in the Collateral Agent’s sole discretion) a designee of the Collateral Agent
or the Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Guarantor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Guarantor, wherever the same may be located, and including,
without limitation, in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may be

-24-



--------------------------------------------------------------------------------



 



exercised, at the option of the Collateral Agent, while an Event of Default
exists; provided that any license, sublicense or other transaction entered into
by the Collateral Agent in accordance herewith shall be binding upon the
Guarantors notwithstanding any subsequent cure of an Event of Default.
          SECTION 5.04. Securities Act, etc. In view of the position of the
Guarantors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. Each Guarantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Guarantor acknowledges and agrees that in light of such
restrictions and limitations, the Collateral Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Guarantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Collateral Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.
          SECTION 5.05. Registration, etc. Each Guarantor agrees that, upon the
occurrence and during the continuance of an Event of Default, if for any reason
the Collateral Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Collateral Agent, use its commercially reasonable efforts to take or to
cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Guarantor further agrees to indemnify, defend
and hold harmless the Administrative Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
persons from and against all loss, liability, expenses, costs of counsel
(including reasonable fees and expenses of legal counsel to the Collateral Agent
of, and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment

-25-



--------------------------------------------------------------------------------



 



or supplement thereto) or in any notification or offering circular, or arises
out of or is based upon any alleged omission to state a material fact required
to be stated therein or necessary to make the statements in any thereof not
misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Guarantor or the issuer of such Pledged Collateral by the Collateral Agent or
any other Secured Party expressly for use therein. Each Guarantor further
agrees, upon such written request referred to above, to use its commercially
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the Blue Sky or other securities laws of such states as may be reasonably
requested by the Collateral Agent and keep effective, or cause to be kept
effective, all such qualifications, filings or registrations. Each Guarantor
will bear all costs and expenses of carrying out its obligations under this
Section 5.05. Each Guarantor acknowledges that there is no adequate remedy at
law for failure by it to comply with the provisions of this Section 5.05 only
and that such failure would not be adequately compensable in damages and,
therefore, agrees that its agreements contained in this Section 5.05 may be
specifically enforced.
ARTICLE VI.
Indemnity, Subrogation and Subordination
          SECTION 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), each Guarantor that is a Borrower (a
“Specified Borrower”) agrees that (a) in the event a payment shall be made by
any Guarantor under this Agreement in respect of any Obligation of such
Specified Borrower that has been incurred by it as a Borrower, such Specified
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to this Agreement or any
other Security Document to satisfy in whole or in part an Obligation of a
Specified Borrower that has been incurred by it as a Borrower, such Specified
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
          SECTION 6.02. Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Obligation and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower of
such Obligation as provided in Section 6.01 or otherwise, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor

-26-



--------------------------------------------------------------------------------



 



making any payment to a Claiming Guarantor pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.
     SECTION 6.03. Subordination.
     (a) Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation of the Guarantor under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.
     (b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be
subordinated to the indefeasible payment in full in cash of the Obligations in
the manner set forth in Exhibit F to the Credit Agreement.
ARTICLE VII.
Miscellaneous
     SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Party shall be given to it in care of the Company,
with such notice to be given as provided in Section 9.01 of the Credit
Agreement.
     SECTION 7.02. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor in respect of the Obligations or this Agreement.
     SECTION 7.03. [Reserved].
     SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf

-27-



--------------------------------------------------------------------------------



 



of such party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.
     SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.
     SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.
     (a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.
     (b) Without limitation of its indemnification obligations under the other
Loan Documents, each Guarantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 9.05 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of, (i) the
execution, delivery or performance of this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto and thereto of their respective obligations thereunder or
the consummation of the Transactions and other transactions contemplated hereby,
(ii) the use of proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result primarily from the gross negligence or willful
misconduct of such Indemnitee (treating for the purposes of this Section 7.06(b)
only any Secured Party and its Related Parties as a single Indemnitee).
     (c) Any such amounts payable as provided hereunder shall be additional
Obligations hereunder. The provisions of this Section 7.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other

-28-



--------------------------------------------------------------------------------



 



Secured Party. All amounts due under this Section 7.06 shall be payable on
written demand therefor (accompanied by a reasonably detailed computation of the
amounts to be paid).
     SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Guarantor
hereby appoints the Collateral Agent the attorney-in-fact of such Guarantor for
the purpose, during the continuance of an Event of Default, of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right, upon the occurrence and during the continuance of a Noticed
Event of Default, with full power of substitution either in the Collateral
Agent’s name or in the name of such Guarantor, (a) to receive, endorse, assign
or deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (d) to sign the name of any Guarantor
on any invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Guarantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Guarantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.
     SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7.09. Waivers; Amendment.
     (a) No failure or delay by the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of

-29-



--------------------------------------------------------------------------------



 



any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Administrative Agent, the Collateral Agent, any Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 7.09, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank may have had notice
or knowledge of such Default or Event of Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Collateral Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply (or, at its election
and after the Effective Date, by Holdings on behalf of all such Loan Parties),
subject to any consent required in accordance with Section 9.08 of the Credit
Agreement.
     SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
     SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall

-30-



--------------------------------------------------------------------------------



 



constitute but one contract, and shall become effective as provided in
Section 7.04. Delivery of an executed counterpart to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed original.
     SECTION 7.13. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 7.14. Jurisdiction; Consent to Service of Process.
     (a) Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor, or
its properties, in the courts of any jurisdiction.
     (b) Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     SECTION 7.15. Termination or Release.
     (a) This Agreement, the guarantees made herein, the Security Interest and
all other security interests granted hereby shall terminate on the first date
when all the Obligations (other than contingent indemnity and similar
obligations with respect to which no amounts are then owing) have been
indefeasibly paid in full in cash and the Lenders have no further commitment to
lend under the Credit Agreement, the Revolving L/C Exposure and CL Exposure each
has been reduced to zero and each Issuing Bank has no further obligations to
issue Letters of Credit under the Credit Agreement (or each Issuing Bank has
received cash or other collateral satisfactory to it covering such exposure and
Letters of Credit).
     (b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Company; provided that

-31-



--------------------------------------------------------------------------------



 



the Required Lenders shall have consented to such transaction (to the extent
such consent is required by the Credit Agreement) and the terms of such consent
did not provide otherwise.
     (c) Upon any Guarantor becoming an Unrestricted Subsidiary, such
Unrestricted Subsidiary shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Unrestricted
Subsidiary shall be automatically released.
     (d) Upon any Permitted Receivables Financing permitted by the Credit
Agreement, the Equity Interests of a Special Purpose Receivables Subsidiary
shall be automatically released from the security interest in such Equity
Interests granted hereby.
     (e) Upon any sale or other transfer by any Guarantor of any Collateral that
is permitted under the Credit Agreement to any person that is not a Guarantor,
or upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.
     (f) In connection with any termination or release pursuant to paragraph
(a), (b), (c), (d) or (e) of this Section 7.15, the Collateral Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Collateral Agent.
     SECTION 7.16. Additional Parties. On the date occurring after the Effective
Date on which a Person first becomes a Domestic Subsidiary, such Person shall,
to the extent required by Section 5.10 of the Credit Agreement, become a party
hereto as a Guarantor. Upon execution and delivery by the Collateral Agent and
any such Person of a Supplement, such Person shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of a Supplement shall not require the consent of any
other party to this Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.
     SECTION 7.17. Right of Set-off. Each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, upon any amount becoming due and payable by any Guarantor hereunder
(whether at the stated maturity, by acceleration or otherwise) after the
expiration of any cure or grace periods, to set off and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of any party to this
Agreement, matured or unmatured, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement. The rights of
each Lender under this Section 7.17 are in addition to other rights and remedies
(including other rights of set off) that such Lender or such Issuing Bank may
have.
[Signature Page Follows]

-32-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            CELANESE HOLDINGS LLC
      By:   /s/ James E. Shields         James E. Shields        Vice President
and Treasurer        CELANESE US HOLDINGS LLC
      By:   /s/ James E. Shields         James E. Shields        Vice President
and Treasurer        CELANESE AMERICAS CORPORATION
      By:   /s/ James E. Shields         James E. Shields        Vice President
and Treasurer        BCP CRYSTAL US 2 L.L.C.
      By:   /s/ James E. Shields         James E. Shields        Vice President
and Treasurer        CELANESE ACETATE LLC
      By:   /s/ James E. Shields         James E. Shields        Vice President
and Treasurer     

 



--------------------------------------------------------------------------------



 



            CELANESE CHEMICALS, INC.
      By:   /s/ James E. Shields         James E. Shields        Vice President
and Treasurer     

 



--------------------------------------------------------------------------------



 



                  CELANESE FIBERS OPERATIONS, LTD.    
 
           
 
  By:   /s/ Christopher Gannon 
 
   
Christopher Gannon
   
 
    Vice President and Secretary    
 
                CELANESE HOLDINGS, INC.    
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
    
 
    President and Treasurer    
 
                CELANESE INTERNATIONAL CORPORATION
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
   
 
    Vice President and Treasurer    
 
                CELANESE LTD. (Texas)    
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
   
 
    Vice President and Treasurer, Celanese International Corporation, General
Partner of Celanese Ltd.    

 



--------------------------------------------------------------------------------



 



                  CELANESE OVERSEAS CORPORATION    
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
   
 
    President and Treasurer     
 
                CELANESE PIPE LINE COMPANY    
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
   
 
    Vice President and Treasurer    
 
                CELTRAN, INC.    
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
   
 
    Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  CNA FUNDING LLC    
 
           
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields 
   
 
    Vice President and Treasurer    
 
                CNA HOLDINGS, INC.    
 
           
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields 
   
 
    President and Treasurer    
 
                FKAT LLC    
 
           
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields 
   
 
    President and Treasurer    
 
                TICONA FORTRON INC.    
 
           
 
           
 
  By:   /s/ Christopher Gannon 
 
   
Christopher Gannon
   
 
    Vice President and Secretary    

     TICONA GUR SERVICES, INC.

                  By:   /s/ Christopher Gannon         Christopher Gannon       
Vice President and Secretary     

 



--------------------------------------------------------------------------------



 



                  TICONA LLC    
 
           
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
   
 
    Vice President and Treasurer    
 
                TICONA POLYMERS, INC.    
 
           
 
           
 
  By:   /s/ James E. Shields 
 
   
James E. Shields
   
 
    Vice President and Treasurer    
 
           

KEP AMERICAS ENGINEERING PLASTICS, LLC

                  By:   /s/ James E. Shields         James E. Shields       
Vice President and Treasurer     

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK BRANCH,
     as Collateral Agent
      By:   /s/ Evelyn Thierry         Evelyn Thierry        Vice President     
        By:   /s/ Omayra Laucella         Omayra Laucella        Vice President 
   

 